         Case 18-35672 Document 2827 Filed in TXSB on 02/24/20 Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                                 Chapter 11

WESTMORELAND COAL COMPANY, et al.,                     Case No. 18-35672 (DRJ)

Debtors.                                               (Jointly Administered)
                                               /

   MAR-BOW’S EMERGENCY MOTION TO UNSEAL ITS EMERGENCY MOTION
    FOR SPOLIATION HOLDING AND REQUEST FOR AN ADVERSE INTEREST

                              (This relates to Dkt. 2825.)

     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
     YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
     MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
     PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
     TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
     WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
     RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
     YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
     WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
     HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
     UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
     EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
     HEARING.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

     EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS
     THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS
     THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR
     IF YOU BELIEVE THAT THE EMERGENCY CONSIDERATION IS NOT
     WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE.
       Case 18-35672 Document 2827 Filed in TXSB on 02/24/20 Page 2 of 3




TO THE HON. DAVID R. JONES, CHIEF UNITED STATES BANKRUPTCY JUDGE:

       1.      Mar-Bow filed its Emergency Motion for Spoliation Holding and Request for an

Adverse Inference (“Spoliation Motion”) last night under seal. Dkt. 2825.

       2.      Emergency relief is requested in both the Spoliation Motion and this Motion to

Unseal because the Court’s resolution of the spoliation issue may bear on whether certain

testimony may be permitted in the ongoing trial, which is set to resume at 9am on February 26.

       3.      The Spoliation Motion was filed under seal because it references some documents

and exhibits that McKinsey designated as “Confidential” or “Highly Confidential” under the

Amended Stipulated Protective Order. Dkt. 2618.

       4.      Mar-Bow has requested that McKinsey de-designate the relevant documents so the

Spoliation Motion can be re-filed unsealed. As of this filing, McKinsey has neither agreed nor

provided a basis for why the cited information should remain concealed.

       5.      Mar-Bow does not believe any of the information referenced in the Spoliation

Motion is sufficiently sensitive to satisfy the requirements of section 107.

       6.      Mar-Bow therefore asks the Court to unseal the Spoliation Motion.




                                  [Signature blocks on following page.]




                                                 2
       Case 18-35672 Document 2827 Filed in TXSB on 02/24/20 Page 3 of 3




Respectfully submitted, February 24, 2020.

CADWALADER, WICKERSHAM                               Daniel L. Lemisch (pro hac vice)
& TAFT LLP                                           Lakeview Capital Inc.
Sean F. O’Shea, Esq. (pro hac vice)                  151 S. Old Woodward Ave., Ste. 400
Michael E. Petrella, Esq. (pro hac vice)             Birmingham, MI 48009
Amanda L. Devereux, Esq. (pro hac vice)              Tel. 248-554-4900
200 Liberty Street                                   dlemisch@lakeviewcapitalinc.com
New York, NY 10281
Tel. 212-504-6000                                    JONES MURRAY & BEATTY LLP
Fax. 212-504-6666
soshea@cwt.com                                          /s/ Christopher R. Murray
michael.petrella@cwt.com                             Christopher R. Murray (TBN 24081057)
amanda.devereux@cwt.com                              Erin E. Jones (TBN 24032478)
                                                     4119 Montrose, Suite 230
STEVEN RHODES CONSULTING, LLC                        Houston, TX 77006
Steven Rhodes, Esq. (pro hac vice)                   Tel. 832-529-1999
1610 Arborview Blvd.                                 Fax. 832-529-3393
Ann Arbor, MI 48103                                  chris@jmbllp.com
Tel. 734-646-5406                                    erin@jmbllp.com
rhodessw@comcast.net
                                                     Attorneys for Mar-Bow
                                                     Value Partners, LLC

                                       Certificate of Service

I certify that on February 24, 2020, I caused a copy of this pleading to be filed through the
Court’s electronic filing system and thereby served all parties registered to receive such service.

                                              /s/ Christopher Murray
                                              Christopher Murray




                                                 3
